

116 HR 1207 IH: U.S. Nationals Employment Act of 2019
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1207IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mrs. Radewagen introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to include United States nationals among the eligible
			 employees of an EB–5 commercial enterprise, and for other purposes.
	
 1.Short titleThis Act may be cited as the U.S. Nationals Employment Act of 2019. 2.Inclusion of United States nationals as eligible employeesSection 203(b)(5)(A)(ii) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)(A)(ii)) is amended by inserting after not fewer than 10 United States citizens the following: , United States nationals,.
		